DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/009/2022 has been entered.
 
Response to Amendment
The amendment filed 06/09/2022 has been entered.  Claims 1, 3-4, 8-9, 11-12 and 16 have been amended; no claims have been canceled (claims 2 and 10 were canceled in a previous amendment); and new claims 17-19 have been added.  Claims 1, 3-9 and 11-19 remain.  The objections to claims 9 and 11-16 are withdrawn based on Applicant' s amendments to claim 9.  The 35 U.S.C. 101 rejections of claims 1, 3-7, 9 and 11-15 are withdrawn based on Applicant’s amendments to claims 1 and 9.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Michael Maicher (Attorney Reg. No. 75417) on 09/06/2022. 
The application has been amended as follows:
	1. (Currently Amended) A method implemented by a client steering daemon (CSD) 
	grouping a first set of stations (STAs) from a plurality of STAs in the mesh network into an in-channel group based on the first set of STAs operating on a first channel associated with the first AP;
	grouping a second set of STAs from the plurality of STAs in the mesh network into an off-channel group based on the second set of STAs not operating on the first channel; 
	determining a schedule of a plurality of intervals to switch operating channels to perform measurements for each of the plurality of STAs in the mesh network; 	measuring a parameter for each STA in the in-channel group during a first time interval of the plurality of intervals according to the schedule; and 
	switching from the first channel and measuring the parameter for each STA in the off-channel group during a second time interval of the plurality of intervals according to the schedule.
	
	2. (Canceled)
	
	3. (Previously Presented) The method of claim 1, wherein the off-channel group is divided into a plurality of sub-groups of one or more STAs based on each STA's operating channel.

	4. (Currently Amended) The method of claim 3, wherein the second time interval is divided into sub-intervals for each sub-group of the plurality of sub-groups.

	5. (Currently Amended) The method of claim 1, wherein all measuring is performed based on 

	6. (Currently Amended) The method of claim 1, wherein all measuring is performed based on 

	7. (Currently Amended) The method of claim 1, further comprising: sending an announcement message including information gathered from the measuring to one or more other CSDs within the mesh network.

	8. (Currently Amended) The method of claim 1, further comprising: performing an action based on the information gathered from the measuring, wherein the action is one of keeping a STA associated with the first AP, guiding the STA to a second AP of the mesh network, or kicking the STA from the first AP.

	9. (Currently Amended) A first access point (AP) comprising: 
	a processor operatively coupled to a communications interface, wherein a client steering daemon (CSD) 
	group, by the CSD running on the first AP of a mesh network, a first set of stations (STAs) from a plurality of STAs in the mesh network into an in-channel group based on the first set of STAs operating on a first channel associated with the first AP; 	group network into an off-channel group based on the second set of STAs not operating on the first channel; 
	determine a schedule of a plurality of intervals to switch operating channels to perform measurements for each of the plurality of STAs in the mesh network; 
	measure 
	switch measure 

	10. (Canceled)

	11. (Previously Presented) The first AP of claim 9, wherein the off-channel group is divided into a plurality of sub-groups of one or more STAs based on each STA's operating channel.

	12. (Currently Amended) The AP of claim 11, wherein the second time interval is divided into sub-intervals for each sub-group of the plurality of sub-groups.

	13. (Currently Amended) The first AP of claim 9, wherein all measuring is performed based on 

	14. (Currently Amended) The first AP of claim 9, wherein all measuring is performed based on 

	15. (Currently Amended) The first AP of claim 9, wherein the CSD is further configured to: send an announcement message including information gathered from the measuring to one or more other CSDs within the mesh network.

	16. (Currently Amended) The first AP of claim 9, wherein the CSD is further configured to: 
	perform an action based on the information gathered from the measuring, wherein the action is one of keeping a STA associated with the first AP, guiding the STA to a second AP of the mesh network, or kicking the STA from the first AP.

	17. (Currently Amended) The method of claim 1, wherein the parameter is RSSI.

	18. (Currently Amended) The first AP of claim 1, wherein the parameter is RSSI.

	19. (Currently Amended) A method implemented by a client steering daemon module running on a first access point (AP) of a mesh network containing a plurality of access points and a plurality of stations (STAs), the method comprising: 
	grouping the plurality of STAs based on each STA's operating channel such that each group is specific to one operating channel where at least one STA is operating; 	determining a schedule of a plurality of time intervals, wherein measurements are performed on a different operating channel in each interval, wherein the plurality of time intervals comprise one time interval for each group; 
	measuring an RSSI for each STA according to the schedule; 
	sending an announcement message including the measured RSSIs to one or more other CSDs within the mesh network; and 	
	performing an action based on the measured RSSIs, wherein the action is one of keeping a STA associated with the first AP, guiding the STA to a second AP of the mesh network, or kicking the STA from the first AP.

Allowable Subject Matter
Claims 1, 3-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method and access point for grouping stations into in-channel and off-channel groups and performing measurements in different intervals for each group.
Applicant’s independent claim 1 recites, inter alia, a method implemented by a client steering daemon (CSD) module running on a first access point (AP) of a mesh network as defined in the specification (see FIG. 5 and paragraphs [0046] – [0048] and [0035]) including “grouping a first set of stations (STAs) from a plurality of STAs in the mesh network into an in-channel group based on the first set of STAs operating on a first channel associated with the first AP; grouping a second set of STAs from the plurality of STAs in the mesh network into an off-channel group based on the second set of STAs not operating on the first channel; determining a schedule of a plurality of intervals to switch operating channels to perform measurements for each of the plurality of STAs in the mesh network; measuring a parameter for each STA in the in-channel group during a first time interval of the plurality of intervals according to the schedule; and switching from the first channel and measuring the parameter for each STA in the off-channel group during a second time interval of the plurality of intervals according to the schedule.”  With the quoted limitations, Applicant’s independent claim 1 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Independent claim 9, containing similar limitations, is allowed for the same reasons as set forth above.  
Applicant’s independent claim 19 recites, inter alia, a method implemented by a client steering daemon module running on a first access point (AP) of a mesh network as defined in the specification (see FIG. 5 and paragraphs [0046] – [0048] and [0035]) including “grouping the plurality of STAs based on each STA's operating channel such that each group is specific to one operating channel where at least one STA is operating; determining a schedule of a plurality of time intervals, wherein measurements are performed on a different operating channel in each interval, wherein the plurality of time intervals comprise one time interval for each group; measuring an RSSI for each STA according to the schedule; sending an announcement message including the measured RSSIs to one or more other CSDs within the mesh network; and performing an action based on the measured RSSIs, wherein the action is one of keeping a STA associated with the first AP, guiding the STA to a second AP of the mesh network, or kicking the STA from the first AP.” With the quoted limitations, Applicant’s independent claim 19 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Accordingly, Applicant’s claims 1, 3-9 and 11-19 (renumbered as claims 1-17) are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
US PG Pub 2015/0382217 A1 (Odio Vivi et al.) – radio frequency data collection; and
US PG Pub 2014/0016478 A1 (Koskela et al.) – discloses a method and apparatus for providing improved detection of overlapping networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413